       Case 3:20-cv-00995-VLB Document 5 Filed 07/16/20 Page 1 of 4



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------X
ANTHONY S. NOVAK,
Chapter 7 Trustee for the Estate
of Onlineautoparts.com, LLC,                             ORDER
                                                         20-CV-2948(JS)
                            Plaintiff,

           -against-

PARTS AUTHORITY, LLC,

                         Defendant.
----------------------------------------X
APPEARANCES
For Plaintiff:      Jeffrey Richard Hellman
                    Law Offices of Jeffrey Hellman LLC
                    195 Church Street, 10th Floor
                    New Haven, Connecticut 06501

For Defendant:         No appearance.

SEYBERT, District Judge:

           Currently before the Court is the motion of plaintiff

Anthony S. Novak, trustee for the estate of OnlineAutoParts.com,

LLC (“Plaintiff”), to “transfer” this action, pursuant to the

Eastern District of New York’s Standing Order of Reference, to the

U.S. Bankruptcy Court for the Eastern District of New York because

“the matter concerns a bankruptcy adversary proceeding.”              (Mot.,

D.E. 4.)   Upon review of the Complaint (D.E. 1), it appears that

Plaintiff commenced this action as an adversary proceeding against

defendant Parts Authority, LLC (“Defendant”) seeking to avoid pre-

petition transfers to Defendant pursuant to 11 U.S.C. § 547(b); a

monetary judgment against Defendant pursuant to 11 U.S.C. § 550(a)



                                    1
          Case 3:20-cv-00995-VLB Document 5 Filed 07/16/20 Page 2 of 4



in the amount of the preferential transfers, $6,915; and an order

disallowing Defendant’s claims pursuant to 11 U.S.C. § 502(d).

             Although Plaintiff failed to indicate the caption of the

underlying bankruptcy proceeding in any document filed to the

docket,     the    Court     takes    judicial       notice      that   the   underlying

bankruptcy case is captioned In re OnlineAutoParts.com, LLC, Case

No. 19-BK-21510, and is pending before Judge James J. Tancredi in

the U.S. Bankruptcy Court for the District of Connecticut (the

“Bankruptcy Proceeding”).

             The Complaint alleges that venue in this District is

proper pursuant to 28 U.S.C. §§ 1391 and 1409, without reference

to specific subsections.1 (Compl. ¶ 5.) “The general venue statute

for bankruptcy proceedings is 28 U.S.C. § 1409” and “[c]ourts

generally agree that section 1409(a) sets forth the rule that venue

for these proceedings is proper in the ‘home court’ where the

bankruptcy        petition    is     filed,       subject   to    the   exceptions    in

subsections (b) and (d).”             In re Guilmette, 202 B.R. 9, 11 (Bankr.

N.D.N.Y. 1996).       Section 1409(b) “excludes matters ‘arising under’

title 11 and is limited to proceedings ‘arising in’ or ‘related

to’ a bankruptcy case.”2             Id.   “The majority of courts,” including


1 The Court presumes the reference to the Southern District of New
York (Compl. ¶ 5) is a typographical error considering that
Defendant’s alleged address is within this District (Compl. ¶ 3).

2 Section 1409(d) is inapplicable because the Complaint alleges
that the Debtor paid Defendant prior to the bankruptcy petition.


                                              2
       Case 3:20-cv-00995-VLB Document 5 Filed 07/16/20 Page 3 of 4



courts in this Circuit, “hold that § 1409(b) does not apply to a

proceeding ‘arising under’ title 11.”       Temin & Chovanes, Venue in

Small-Value Preference Cases, AM. BANKR. INST. J., April 2020, at

38, 39 (collecting cases); see Guilmette, 202 B.R. at 11-13. Here,

Plaintiff alleges claims under 11 U.S.C. §§ 547, 550, and 502.

(See Compl.)    “Code § 547 provides for preference actions, actions

that exist only under federal bankruptcy law.”            Guilmette, 202

B.R. at 12.    Thus, “preference actions ‘arise under’ title 11” and

the venue provision of Section 1409(b) is inapplicable.               Id.

(citations omitted).

          While venue is arguably proper under 28 U.S.C. § 1391,

this action could have been filed in the District of Connecticut

under 28 U.S.C. § 1409(a).       Pursuant to 28 U.S.C. § 1412, “[a]

district court may transfer a case or proceeding under title 11 to

a district court for another district, in the interest of justice

or for the convenience of the parties.”          Here, the Court finds

that “judicial economy and the interests of justice are best served

by transfer of this case” to the District of Connecticut.3            Bank


3 Even if the Court were to consider transfer under 28 U.S.C. §
1404(a), as articulated in Wilmington Trust, the “factors are
neutral at best” and Plaintiff’s choice of venue based on
Defendant’s business address is the only connection to this
forum. 943 F. Supp. 2d at 427. Indeed, “paramount among” all
the factors is the Court’s determination that this case “arises
under” the Bankruptcy Code and the Connecticut Bankruptcy Court
will “ensure supervision by the court most familiar with, and
with continuing administrative responsibility for” the
Bankruptcy Proceeding. Lothian Cassidy LLC v. Ransom, 428 B.R.


                                    3
         Case 3:20-cv-00995-VLB Document 5 Filed 07/16/20 Page 4 of 4



of Am., N.A. v. Wilmington Tr. FSB, 943 F. Supp. 2d 417, 427

(S.D.N.Y. 2013) (sua sponte transferring case to the district court

where underlying bankruptcy matter was pending).

                                 CONCLUSION

            Plaintiff’s     motion   to     refer   this   matter   to   the

Bankruptcy Court (D.E. 4) is DENIED.           The Clerk of the Court is

directed to TRANSFER this action to the District of Connecticut

with the recommendation that the Connecticut District Court refer

the matter to Judge James J. Tancredi of the U.S. Bankruptcy Court

for the District of Connecticut.          All future filings shall be made

to the docket in the District of Connecticut.



                                           SO ORDERED.



                                           /s/ _JOANNA SEYBERT_________
                                           Joanna Seybert, U.S.D.J.


Dated:      July _16 , 2020
            Central Islip, New York




555, 562 (E.D.N.Y.2010); M.D. Sass Re/Enter. Partners v. Cargill
Fin. Servs. Corp., No. 93-CV-7414, 1994 WL 97335, at *2
(S.D.N.Y. Mar. 18, 1994) (noting that “[e]ven if this case were
not a core proceeding, it is at least a ‘related’ proceeding”
and it could still “be transferred under § 1404(a)” to a proper
venue under Section 1409(a), because “the interests of justice
will be furthered by the transfer.”).


                                      4
